Knowlton, J.
The St. 1898, c. 548, § 173, is as follows: “No person shall at a state, city or town election be eligible or act as an election officer in a voting precinct in which he is a candidate for election, and if a_ person appointed an election officer becomes such a candidate, and does not forthwith resign his office, the mayor or selectmen shall, if he is a candidate at a state election, remove him from office before the first day of November, or, if be is a candidate at a city election, the mayor shall so remove him at least eight days before the day of the election, or if he is a candidate at a town election, the selectmen shall remove him before the election.” The most important question in this case is whether the statute applies to the moderator of the annual town meeting in a town which does not vote by precincts, so that if he is a candidate for election to another town office, it is the duty of the selectmen to remove him fi’om his office of moderator. Under the first section of this chapter a moderator’, in the performance of a part of the duties of his office, acts as an election officer. The language is “ ‘ Election officer ’ shall apply to wardens, clerks, inspectors and ballot clerks, and to their deputies when on duty, and also to selectmen, town clerks, moderators and tellers when taking *386part in the conduct of elections.” A moderator is primarily the presiding officer at a town meeeting called for the transaction of general business, and his duties as election officer, when any such duties devolve upon him, are an incidental and often but a small part of that which he is to do. The office is of ancient origin, and its incumbent is chosen by a vote of the people. The extent and variety of his duties is illustrated by the fact that at the meeting in question at which the petitioner presided, the warrant contained twenty-five distinct articles, embracing a great variety of subjects affecting the interests of the town. It would require a pretty plain statement of legislative intention to justify us in holding that after one had just been elected to such an office and had entered upon the performance of its duties, the selectmen could remove him during the meeting, because he was a candidate for some other town office. Indeed, it has often happened that one whose services were needed as moderator was also specially qualified and for that reason generally desired for some other important town office.
The petitioner argues with much force that the section first quoted does not apply to meetings of towns not divided into voting precincts. The prohibition is against acting as an election officer in a “ voting precinct,” not in a general meeting of all the inhabitants of a town. The section is found in that subdivision of" the act which is entitled, “ Election Officers ” and which treats particularly of officers appointed under that name for voting precincts. The provisions relating to elections in towns not divided into precincts appear in § 176 and the sections that follow it. It is only “a person appointed an election officer” who may be removed if he becomes a candidate for another office. These words do not fitly describe one elected by the people to the important office of moderator. That the words mean a person who becomes an election officer by appointment prior to the beginning of the election is implied in the requirement that if a candidate for an office he shall be removed, in most cases a considerable time before the election, and always at some time before the election. The choice of a moderator is a part of the annual town election, and if the election is considered as a single occasion, he could not be removed from that office before the election.
*387The petitioner’s counsel has cited the statutes in relation to election officers and voting precincts, including St. 1884, c. 299, §§ 3-8; Sti 1886, c/264, § 8; St. 1890, c. 423, § 78, and St. 1893, c. 417, § 110, and from the course of legislation he derives an argument in support of his contention that the words “ voting precincts” in the section before us, do not apply to a town not divided into voting precincts. We think there is much force in this argument, but we do not find it necessary to decide whether we should go so far as the petitioner does in this contention. Whether this section does or does not apply to tellers or ballot clerks appointed by the selectmen in towns not divided into precincts, we have no hesitation in holding that it does not apply to moderators elected by the people. The selectmen had no power to remove the petitioner from the office of moderator and there was no illegality in the petitioner’s action.
It is contended that the election was invalid because the article in the warrant under which the town acted was “to choose all necessary town officers for the ensuing year,” while under the law members of the board of selectmen were to be elected for three years. The town had accepted St. 1898, c. 548, § 335. An article in a warrant for a town meeting should not be interpreted narrowly. To choose officers for the ensuing'year was to choose them according to the law in force in that town. This law required that the selectmen chosen for • the ensuing year should be elected for a term of three years. We think that the article was sufficient. See St. 1898, e.' 548, § 325.
The appointment of tellers in such meetings is required by the St. 1898, c. 548, § 179, under which the selectmen should make an appointment"at least five days before the election, and presiding officers at the meeting may appoint additional tellers. The selectmen failed to appoint, and .the clerk, while presiding previous to the election of the moderator, appointed two tellers who- acted throughout the meeting. The town clerk was legally acting as presiding officer. St. 1898, c. 548, § 328. We think the authority to appoint additional tellers includes a right to act, if there has been a failure of the selectmen to appoint any previously. The tellers so appointed are at least de facto officers. Attorney General v. Crocker, 138 Mass. 214, 221. This neglect of the selectmen and the consequent irregularity, did *388not affect the legality of the election. O' Connell v. Matthews, 177 Mass. 518.
The evidence that certain voters refrained from voting because the petitioner acted as moderator, was .rightly rejected for reasons already sufficiently stated.
The fact that the record does not show the number of votes cast for the different candidates does not render the election illegal. If these things ought to appear of record, it would be within the power of the town clerk, and it would be his duty, to amend the record and state the facts. Halleck v. Boylston, 117 Mass. 469. But it is unnecessary to record the number of votes cast for the respective candidates at such a meeting. The St. 1898, c. 548, § 373, on which the respondents rely, does not apply to the record of the election of town officers in a general meeting of the inhabitants of the town.
Many of the requirements of the law in regard to elections in cities and towns voting in precincts are inapplicable to elections in general town meetings. It is important in meetings of the latter kind that officers should so conduct themselves as not only to prevent interference with the freedom of the ballot and to secure honesty and purity in elections, but also to furnish no grounds for suspicion of dishonesty or partiality. But if an election is conducted according to the rules of law, the court cannot interfere with the result merely because voters may have been influenced to vote or to refrain from voting by the presence of some of the candidates near the ballot box in an open town meeting.
The petitioner having been legally elected, the subsequent action of the town in declaring that there was a vacancy in his office, did not affect his rights.

Peremptory writ of mandamus to issue.